DETAILED ACTION
Claims 1-10 and 12-20 are allowed.
This office action is responsive to the amendment filed on 09/21/21.  As directed by the amendment: claims 1, 12, 13, 15, and 20 have been amended; claim 11 has been cancelled; and no claims have been added.  Thus, claims 1-10 and 12-20 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a substrate support comprising the claimed shaft and heater in which the heater has the claimed body, covering provided at the side and bottom surface to resist corrosion of the body at temperatures in excess of about 400 degrees Celsius and a sleeve circumscribing the shaft in which the sleeve and the outer wall of the shaft form a space therebetween such that the space is adapted to flow a purge gas therethrough in a direction toward the body as recited in Claim 1.   Furthermore, as independent claims 12, 13, 15, and 20 include somewhat similar limitations to those of independent Claim 1, the arguments presented over these limitations with regard to Claim 1 are equally applicable toward these other independent claims.   
          The closest prior art references of record are Sun et al. (US 2008/0029032) and Zhou (US 2015/0194326).  While Sun does disclose a substrate support with a protective layer for plasma resistance, Sun does not disclose the protective layer along the bottom surface of the heater nor the claimed sleeve with purging gas flowing through a space between the sleeve and outerwall in a direction toward the body.   Instead, the purge gas is flowed directly into the heating chamber and the bottom of the heater is within the base area.  While Zhou does teach in FIG. 1 a sleeve 128 which has a purging gas flowing through gaps 130 from a purge gas source 122 to a processing space 116 which includes a pedestal 107, however Zhou does not teach the claimed heater.   Furthermore, it would not have been obvious to one of ordinary skill in the art at the time of the invention made to adapt the primary citation to 

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA ROSS whose telephone number is (571)272-4480.  The examiner can normally be reached on M-F 6:00am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761